Citation Nr: 1811752	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition, including of the feet, the legs, under the arms, and other areas.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously remanded by the Board for further development in June 2015, October 2015, August 2016, and August 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the claim must again be remanded for compliance with the Board's remand orders.  In the August 2017 remand, the Board stated that efforts should be made to coordinate the scheduling of the Veteran's skin examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (e.g., from treatment records) to determine that this is not required.  All efforts to schedule the examination were to be documented in the claims file.  

The Veteran was afforded a VA examination in September 2017.  However, there is no documentation indicating that any attempt was made to coordinate the scheduling of the skin examination at a time when the skin condition is active.  Further, although the VA examiner noted that he looked at photos of the Veteran's skin condition, he did not specifically state that there was sufficient information to determine that an examination during a flare up was not required.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As no attempt was made to coordinate the scheduling of the skin examination or document whether there was sufficient information to determine that an examination was not required, there was not substantial compliance with the Board's remand and the claim must be remanded to schedule a VA skin examination when the Veteran's skin condition is active.

Moreover, the September 2017 VA opinion indicates, in effect, that it is unlikely that the Veteran has a skin condition that is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the VA examiner did not fully address the Veteran's lay statements regarding continuity of his skin symptoms since service, or address whether the Veteran's current eczema is related to the eczematoid dermatitis diagnosed in service.  The VA examiner opined that the Veteran's current condition was consistent with eczema and is not related to his multiple fungal infections, cellulitis, and pilonidal cyst that were seen and treated in service.  The Veteran's service treatment records indicate that he was also diagnosed with eczematoid dermatitis in January 1962.  The VA examiner stated that the eczematoid dermatitis resolved "as he was not seen for it again during the rest of his service."  However, the VA examiner did not address whether the Veteran's current eczema is related to the eczematoid dermatitis diagnosed in service, which was specifically requested in the August 2017 remand.  Moreover, the Veteran has stated that his skin condition is intermittent in nature and occurs about two or three times per year, especially in the winter.  In his October 2013 substantive appeal, the Veteran stated that his skin condition had appeared and reappeared for the past 50 years and he had never gone for more than a year without fighting it.  As a lay person, the Veteran is competent to describe his skin symptoms and the Board finds him credible in this regard.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records from July 2015 to the present.

2.  Undertake appropriate efforts to schedule the Veteran for a VA skin examination to determine the nature, extent, and etiology of any current skin condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Given the intermittent nature of this condition, efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active unless there is sufficient information (e.g. from treatment records) to determine that this is not required.  All efforts to schedule the examination must be documented in the claims file.  If it is determined that there is sufficient information to provide an opinion, and an examination during an active period is not required, this must be documented in the claims file.

The examiner should clearly identify all current chronic skin disability(ies) that have existed since March 2011.    Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified skin disability is related to the Veteran's service, to include the skin conditions diagnosed in service including eczematoid dermatitis.

The VA examiner should address the Veteran's and wife's lay statements (e.g., August 2011 and July 2017 statements) indicating he has had intermittent skin symptoms since service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




